Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 5, 6, 15 and 16 have been canceled.
Claims 1-4, 7-14 and 17-22 are allowable over the prior art of record. For reasons of allowance, see pages 6-8 of Applicant’s remarks filed on February 10, 2021. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed February 10, 2021 with respect to 102(a)(2) rejection have been fully considered and are persuasive.  The 102(a)(2) rejection of claims 1-4, 7-14 and 17-22 has been withdrawn. Additionally, due to Examiner’s Amendment for claims 21 and 22, the 112(b) rejection for said claims has also been withdrawn. 

Examiner’s Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with David Hawkins (Reg. No. 76,932) on March 18, 2021. 

The application has been amended as follows:


	Claims:
1. (Currently Amended) A method for automated hardware resource decommissioning, comprising: 
in an information processing apparatus comprising at least one computer processor, a computer application executed by the at least one computer processor: 
retrieving usage information for each of a plurality of hardware resources; 
identifying one of the plurality of hardware resources for decommissioning based on the usage information; 
determining one or more additional hardware resource associated with the identified hardware resource and a unique identifier that associates the identified hardware resource with the one or more additional hardware resource; 
creating a decommissioning record for the identified hardware resource, the decommissioning record identifying a plurality of micro services for executing a decommissioning plan, wherein the decommissioning record includes the unique identifier for the identified hardware resource 
executing the decommissioning plan to decommission the identified hardware resource, wherein the decommissioning plan is associated with the unique identifier, the identified hardware resource, and the one or more additional hardware resource; and 
removing or reusing the decommissioned identified hardware resource.

11. (Currently amended) A system for automated hardware resource decommissioning, comprising: 
a plurality of hardware resources; and 

wherein the decommissioning computer program: 
retrieves usage information for each of the plurality of hardware; 
identifies one of the plurality of hardware resources for decommissioning based on the usage information; 
determines one or more additional hardware resource associated with the identified hardware resource and a unique identifier that associates the identified hardware resource with the one or more additional hardware resource; 
creates a decommissioning record for the identified hardware resource, the decommissioning record identifying a plurality of micro services for executing a decommissioning plan, wherein the decommissioning record includes the unique identifier for the identified hardware resource 
executes the decommissioning plan to decommission the identified hardware resource, wherein the decommissioning plan is associated with the unique identifier, the identified hardware resource, and the one or more additional hardware resource; and 
removes or reuses the decommissioned identified hardware resource. 

21. (Currently Amended) The method of claim 1, wherein the usage information comprises at least one of compute instances, database instances, web instances, network configurations, middleware, and upstream/downstream connections executed by each 

22. (Currently Amended) The system of claim 11, wherein the usage information comprises at least one of compute instances, database instances, web instances, network configurations, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454